Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office Action on the merits of application no. 17/093,828 filed 11/10/20. Claims 1-9 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/20 & 2/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious when a shift-down operation is executed to establish the first gear position by releasing the second engagement device, during running of the vehicle in a driven state with the second gear position being established with engagement of the second engagement device, to execute a torque-increase control operation for increasing a torque of the engine so as to increase an input rotational speed as a rotational speed of the input shaft through the lockup clutch that is placed in an engaged state, and to release the lockup clutch before the input rotational speed reaches a synchronous speed of the first gear position in combination with the remaining limitations of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Sawamura ‘266 teaches increasing the engine torque for synchronizing the input rotational speed with the oncoming gear during a downshift request, but lacks maintaining the engagement of the lockup clutch during the process and releasing just before the synchronous speed is reached.
Iriyama ‘515 teaches engine torque control for reducing shift shock during a downshift but lacks control of a lockup clutch.
Tsukamoto ‘835 teaches shift control for a vehicle with engine torque-up during a downshift but lacks control of a lockup clutch.
Kusaka ‘584 teaches control of a lockup clutch during a downshift but lacks increasing the engine torque during the downshift phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659